Title: From Thomas Jefferson to United States House of Representatives, 18 November 1807
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            
                            
                            
                                To the House of Representatives
                                of the United States.
                            
                        Nov. 19. 1807.
                  
                        According to the request expressed in your Resolution of the 18th. instant I now transmit a copy of my
                            Proclamation interdicting our harbors & waters to British armed vessels, & forbidding intercourse with them, referred
                            to in my message of the 27th. of October last.
                        
                            Th: Jefferson
                            
                            
                        
                    